



EXHIBIT 10.1




SLEEP NUMBER CORPORATION
2020 EQUITY INCENTIVE PLAN


















--------------------------------------------------------------------------------



Table of Contents
Page
1. Purpose of Plan.
1
2. Definitions.
1
3. Plan Administration.
6
4. Shares Available for Issuance.
8
5. Participation.
10
6. Options.
11
7. Stock Appreciation Rights.
12
8. Restricted Stock Awards, Restricted Stock Units and Deferred Stock Units.
13
9. Annual Performance Cash Awards.
17
10. Non-Employee Director Awards.
17
11. Other Cash-Based Awards and Other Stock-Based Awards.
17
12. Dividends and Dividend Equivalents.
18
13. Termination of Employment or Other Service.
19
14. Payment of Withholding Taxes.
21
15. Change in Control.
22
16. Rights of Eligible Recipients and Participants; Transferability.
26
17. Securities Law and Other Restrictions.
27
18. Deferred Compensation; Compliance with Section 409A.
28
19. Amendment, Modification and Termination.
28
20. Substituted Awards.
29
21. Effective Date and Duration of this Plan.
29
22. Miscellaneous.
30

















--------------------------------------------------------------------------------



SLEEP NUMBER CORPORATION
2020 EQUITY INCENTIVE PLAN
1. Purpose of Plan.
The purpose of this Plan is to advance the interests of the Company and its
shareholders by enabling the Company and its Subsidiaries to attract and retain
qualified individuals to perform services for the Company and its Subsidiaries,
providing incentive compensation for such individuals that is linked to the
growth and profitability of the Company and increases in shareholder value and
aligning the interests of such individuals with the interests of its
shareholders through opportunities for equity participation in the Company.
2. Definitions.
The following terms will have the meanings set forth below, unless the context
clearly otherwise requires. Terms defined elsewhere in this Plan will have the
same meaning throughout this Plan.
2.1 “Adverse Action” means any action or conduct by a Participant that the
Committee, in its sole discretion, determines to be injurious, detrimental,
prejudicial or adverse to the interests of the Company or any Subsidiary,
including: (a) disclosing confidential information of the Company or any
Subsidiary to any person not authorized by the Company or Subsidiary to receive
it, (b) engaging, directly or indirectly, in any commercial activity that in the
judgment of the Committee competes with the business of the Company or any
Subsidiary or (c) interfering with the relationships of the Company or any
Subsidiary and their respective employees, independent contractors, customers,
prospective customers and vendors.
2.2 “Annual Performance Cash Awards” has the meaning set forth in Section 9.1 of
this Plan.
2.3 “Award” means, individually or collectively, an Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit, Deferred Stock Unit,
Performance Award, Annual Performance Cash Award, Non-Employee Director Award,
Other Cash-Based Award or Other Stock-Based Award, in each case granted to an
Eligible Recipient pursuant to this Plan.
2.4 “Award Agreement” means either: (a) a written or electronic (as provided in
Section 22.8) agreement entered into by the Company and a Participant setting
forth the terms and provisions applicable to an Award granted under this Plan,
including any amendment or modification thereof, or (b) a written or electronic
(as provided in Section 22.8) statement issued by the Company to a Participant
describing the terms and provisions of such an Award, including any amendment or
modification thereof.
2.5 “Board” means the Board of Directors of the Company.
2.6 “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of



--------------------------------------------------------------------------------



shares of Common Stock to pay all or a portion of the exercise price of the
Option or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver shares of Common Stock to be issued
upon such exercise directly to such broker or dealer or their nominee.
2.7 “Cause” means, unless otherwise provided in an Award Agreement, (a) “Cause”
as defined in any employment, consulting, severance or similar agreement between
the Participant and the Company or one of its Subsidiaries (an “Individual
Agreement”), or (b) if there is no such Individual Agreement or if it does not
define Cause: (i) dishonesty, fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company or
any Subsidiary, (ii) any unlawful or criminal activity of a serious nature,
(iii) any intentional and deliberate breach of a duty or duties that,
individually or in the aggregate, are material in relation to the Participant’s
overall duties, or (iv) any material breach by a Participant of any employment,
service, confidentiality, non-compete or non-solicitation agreement entered into
with the Company or any Subsidiary.
2.8 “Change in Control” means an event described in Section 15.1 of this Plan.
2.9 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be deemed to include a reference to any
applicable regulations thereunder and any successor or amended section of the
Code.
2.10 “Committee” means the Management Development and Compensation Committee of
the Board or a subcommittee thereof, or any other committee comprised solely of
directors designated by the Board to administer this Plan who are (a)
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange Act
and (b) “independent directors” as defined in the Listing Rules of the Nasdaq
Stock Market (or other applicable exchange or market on which the Common Stock
may be traded or quoted). The members of the Committee will be appointed from
time to time by and will serve at the discretion of the Board. If the Committee
does not exist or cannot function for any reason, the Board may take any action
under this Plan that would otherwise be the responsibility of the Committee,
except as otherwise provided in this Plan. Any action duly taken by the
Committee will be valid and effective, whether or not the members of the
Committee at the time of such action are later determined not to have satisfied
the requirements of membership provided herein. In all instances where
discretion is accorded to the Committee under this Plan, the Committee will
exercise such discretion reasonably and in good faith.
2.11 “Common Stock” means the common stock of the Company, par value $0.01 per
share, or the number and kind of shares of stock or other securities into which
such Common Stock may be changed in accordance with Section 4.5 of this Plan.
2.12 “Company” means Sleep Number Corporation, a Minnesota corporation, and any
successor thereto as provided in Section 22.6 of this Plan.
2.13 “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to the Company or any
Subsidiary that: (a) are not in
2

--------------------------------------------------------------------------------



connection with the offer and sale of the Company’s securities in a capital
raising transaction and (b) do not directly or indirectly promote or maintain a
market for the Company’s securities.
2.14 “Deferred Stock Unit” means a right granted to an Eligible Recipient
pursuant to Section 8 of this Plan to receive shares of Common Stock (or the
equivalent value in cash or other property if the Committee so provides) at a
future time as determined by the Committee, or as determined by the Participant
within guidelines established by the Committee in the case of voluntary deferral
elections.
2.15 “Director” means a member of the Board.
2.16 “Director Fees” means any compensation payable by the Company in the form
of cash to a Non-Employee Director for service as a Non-Employee Director on the
Board or any committee of the Board as may be approved from time to time by the
Board, excluding expense allowances, reimbursements and insurance premiums paid
to or on behalf of such Non-Employee Directors.
2.17 “Disability” means, unless otherwise defined in the Award Agreement or in
an Individual Agreement between the Participant and the Company or a Subsidiary,
the disability of the Participant such as would entitle the Participant to
receive disability income benefits pursuant to the long-term disability plan of
the Company or Subsidiary then covering the Participant or, if no such plan
exists or is applicable to the Participant, the permanent and total disability
of the Participant within the meaning of Section 22(e)(3) of the Code.
2.18 “Effective Date” means May 13, 2020 or such later date as this Plan is
initially approved by the Company’s shareholders.
2.19 “Eligible Recipients” means all Employees, all Non-Employee Directors and
all Consultants.
2.20 “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or a Subsidiary on the
payroll records thereof. An Employee will not include any individual during any
period he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant, or any employee of an employment,
consulting or temporary agency or any other entity other than the Company or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company or Subsidiary during such period. An individual will not
cease to be an Employee in the case of: (a) any leave of absence approved by the
Company, or (b) transfers between locations of the Company or between the
Company or any Subsidiaries. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company or a Subsidiary, as applicable, is not
so guaranteed, then three (3) months following the ninety-first (91st) day of
such leave, any Incentive Stock Option held by a Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonqualified Stock Option. Neither service as a Director nor
3

--------------------------------------------------------------------------------



payment of a Director’s fee by the Company will be sufficient to constitute
“employment” by the Company.
2.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a section of the Exchange Act herein will be deemed to include a
reference to any applicable rules and regulations thereunder and any successor
or amended section of the Exchange Act.
2.22 “Fair Market Value” means, with respect to the Common Stock, as of any
date: (a) the closing sale price of the Common Stock as of such date at the end
of the regular trading session, as reported by the Nasdaq Stock Market or any
national securities exchange on which the Common Stock is then listed (or, if no
shares were traded on such date, as of the next preceding date on which there
was such a trade); (b) if the Common Stock is not so listed, admitted to
unlisted trading privileges or reported on any national exchange, the closing
sale price as of such date at the end of the regular trading session, as
reported by the OTC Bulletin Board, OTC Markets or other comparable quotation
service (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote); or (c) if the Common
Stock is not so listed or reported, such price as the Committee determines in
good faith in the exercise of its reasonable discretion, and consistent with the
definition of “fair market value” under Section 409A of the Code. If determined
by the Committee, such determination will be final, conclusive and binding for
all purposes and on all persons, including the Company, the shareholders of the
Company, the Participants and their respective successors-in-interest. No member
of the Committee will be liable for any determination regarding the fair market
value of the Common Stock that is made in good faith.
2.23 “Full Value Award” means an Award other than in the form of an Option or
Stock Appreciation Right, and which is settled by the issuance of shares of
Common Stock.
2.24 “Grant Date” means the date an Award is granted to a Participant pursuant
to this Plan and as determined pursuant to Section 5 of this Plan.
2.25 “Incentive Stock Option” means a right to purchase Common Stock granted to
an Employee pursuant to Section 6 of this Plan that is designated as and
intended to meet the requirements of an “incentive stock option” within the
meaning of Section 422 of the Code.
2.26 “Individual Agreement” has the meaning set forth in Section 2.7 of this
Plan.
2.27 “Non-Statutory Stock Option” means a right to purchase Common Stock granted
to an Eligible Recipient pursuant to Section 6 of this Plan that is not intended
to meet the requirements of or does not qualify as an Incentive Stock Option.
2.28 “Non-Employee Director” means a Director who is not an Employee.
2.29 “Non-Employee Director Award” means any Non-Statutory Stock Option, Stock
Appreciation Right or Full Value Award granted, whether singly, in combination,
or in tandem, to an Eligible Recipient who is a Non-Employee Director, pursuant
to such applicable terms,
4

--------------------------------------------------------------------------------



conditions and limitations as the Board or Committee may establish in accordance
with this Plan, including any Non-Employee Director Option.
2.30 “Non-Employee Director Option” means a Non-Statutory Stock Option granted
to a Non-Employee Director pursuant to Section 10.1 of this Plan.
2.31 “Option” means an Incentive Stock Option or a Non-Statutory Stock Option,
including a Non-Employee Director Option.
2.32 “Other Cash-Based Award” means an Award, denominated and paid in cash, not
otherwise described by the terms of this Plan, granted pursuant to Section 11 of
this Plan.
2.33 “Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Section 11 of
this Plan.
2.34 “Participant” means an Eligible Recipient who receives one or more Awards
under this Plan.
2.35 “Performance Award” means a right granted to an Eligible Recipient pursuant
to Section 8 of this Plan to receive an amount of cash, number of shares of
Common Stock, or a combination of both, contingent upon and the value of which
at the time it is payable is determined as a function of the extent of the
achievement of one or more Performance Goals during a specified Performance
Period or the achievement of other objectives during a specified period.
2.36 “Performance Goals” mean with respect to any applicable Award, one or more
targets, goals or levels of attainment required to be achieved during the
specified Performance Period, as set forth in the related Award Agreement.
2.37 “Performance Period” means the period of time, as determined by the
Committee, during which the Performance Goals must be met in order to determine
the degree of payout or vesting with respect to an Award.
2.38 “Plan” means this Sleep Number Corporation 2020 Equity Incentive Plan, as
may be amended from time to time.
2.39 “Plan Year” means the Company’s fiscal year.
2.40 “Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant or, with respect to any Award, that are to be issued to
the Participant upon the grant, exercise, vesting or settlement of such Award.
2.41 “Prior Plan” means the Sleep Number Corporation Amended and Restated 2010
Omnibus Incentive Plan.
5

--------------------------------------------------------------------------------



2.42 “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 8 of this Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.
2.43 “Restricted Stock Unit” means an award denominated in shares of Common
Stock granted to an Eligible Recipient pursuant to Section 8 of this Plan.
2.44 “Securities Act” means the Securities Act of 1933, as amended. Any
reference to a section of the Securities Act herein will be deemed to include a
reference to any applicable rules and regulations thereunder and any successor
or amended section of the Securities Act.
2.45 “Stock Appreciation Right” means a right granted to an Eligible Recipient
pursuant to Section 7 of this Plan to receive a payment from the Company, in the
form of shares of Common Stock, cash or a combination of both, equal to the
difference between the Fair Market Value of one or more shares of Common Stock
and the exercise price of such shares under the terms of such Stock Appreciation
Right.
2.46 “Stock-Based Award” means any equity-based or equity-related Award made
pursuant to this Plan, including Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Awards
denominated or payable in shares of Common Stock and Other Stock-Based Awards.
2.47 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.
2.48 “Target Payout” has the meaning set forth in Section 9.2 of this Plan.
2.49 “Tax Date” means the date any withholding tax obligation arises under the
Code for a Participant with respect to an Award.
2.50 “Tax Laws” has the meaning set forth in Section 22.9 of this Plan.
3. Plan Administration.
3.1 The Committee. The Plan will be administered by the Committee. The Committee
will act by majority approval of the members at a meeting or by unanimous
written consent, and a majority of the members of the Committee will constitute
a quorum. The Committee may exercise its duties, power and authority under this
Plan in its sole discretion without the consent of any Participant or other
party, unless this Plan specifically provides otherwise. The Committee will not
be obligated to treat Participants or Eligible Recipients uniformly, and
determinations made under this Plan may be made by the Committee selectively
among Participants or Eligible Recipients, whether or not such Participants and
Eligible Recipients are similarly situated. Each determination, interpretation
or other action made or taken by the Committee pursuant to the provisions of
this Plan will be final, conclusive and binding for all purposes and on all
persons, and no member of the Committee will be liable for
6

--------------------------------------------------------------------------------



any action or determination made in good faith with respect to this Plan or any
Award granted under this Plan.
3.2 Authority of the Committee. In accordance with and subject to the provisions
of this Plan, the Committee will have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of this Plan, including the following:
(a) To designate the Eligible Recipients to be selected as Participants;
(b) To determine the nature, extent and terms of the Awards to be made to each
Participant, including the amount of cash or number of shares of Common Stock to
be subject to each Award, any exercise price, the manner in which Awards will
vest or become exercisable and whether Awards will be granted in tandem with
other Awards, and the form of Award Agreement, if any, evidencing such Award;
(c) To determine the time or times when Awards will be granted;
(d) To determine the duration of each Award;
(e) To determine the restrictions and other conditions to which the payment or
vesting of Awards may be subject;
(f) To construe and interpret this Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration and in
so doing, to correct any defect, omission, or inconsistency in this Plan or in
an Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make this Plan fully effective;
(g) To determine Fair Market Value in accordance with Section 2.22 of this Plan;
(h) To amend this Plan or any Award Agreement, as provided in this Plan;
(i) To adopt subplans or special provisions applicable to Awards regulated by
the laws of a jurisdiction other than, and outside of, the United States, which
subplans or special provisions may take precedence over other provisions of this
Plan;
(j) To authorize any person to execute on behalf of the Company any Award
Agreement or any other instrument required to effect the grant of an Award
previously granted by the Committee;
(k) To determine whether Awards will be settled in shares of Common Stock, cash
or in any combination thereof;
(l) Subject to Section 12, to determine whether Awards will be adjusted for
“dividend equivalents,” meaning a credit, made at the discretion of the
Committee, to the
7

--------------------------------------------------------------------------------



account of a Participant in an amount equal to the cash dividends paid on one
share of Common Stock for each share of Common Stock represented by an Award
held by such Participant; and
(m) To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any shares of Common Stock, including
restrictions under an insider trading policy, restrictions as to the use of a
specified brokerage firm for such resales or other transfers and other
restrictions designed to increase equity ownership by Participants or otherwise
align the interests of Participants with the Company’s shareholders.
3.3 Delegation. To the extent permitted by applicable law, the Committee may
delegate to one or more of its members or to one or more officers of the Company
or any Subsidiary or to one or more agents or advisors such administrative
duties or powers as it may deem advisable, and the Committee or any individuals
to whom it has delegated duties or powers as aforesaid may employ one or more
individuals to render advice with respect to any responsibility the Committee or
such individuals may have under this Plan. The Committee may, by resolution,
authorize one or more directors of the Company or one or more officers of the
Company to do one or both of the following on the same basis as can the
Committee: (a) designate Eligible Recipients to be recipients of Awards pursuant
to this Plan; and (b) determine the size of any such Awards; provided, however,
that (x) the Committee will not delegate such responsibilities to any such
director(s) or officer(s) for any Awards granted to an Eligible Recipient who is
considered a Covered Employee or who is subject to the reporting and liability
provisions of Section 16 under the Exchange Act; (y) the resolution providing
such authorization will set forth the type of Awards and total number of each
type of Awards such director(s) or officer(s) may grant; and (z) such
director(s) or officer(s) will report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.
3.4 No Re-pricing. Except in connection with a Change in Control,
notwithstanding any other provision of this Plan other than Section 4.5, the
Committee may not, without prior approval of the Company’s shareholders, seek to
effect any re-pricing of any previously granted Option or Stock Appreciation
Right by: (i) amending or modifying the terms of the Option or Stock
Appreciation Right to lower the exercise price; (ii) canceling an “underwater”
Option or Stock Appreciation Right in exchange for (A) cash; (B) replacement
Options or Stock Appreciation Rights having a lower exercise price; or (C) other
Awards; or (iii) repurchasing the underwater Options or Stock Appreciation
Rights and granting new Awards under this Plan. For purposes of this Section
3.4, an Option or Stock Appreciation Right will be deemed to be “underwater” at
any time when the Fair Market Value of the Common Stock is less than the
exercise price of the Option or Stock Appreciation Right.
3.5 Participants Based Outside of the United States. In addition to the
authority of the Committee under Section 3.2(i) and notwithstanding any other
provision of this Plan, the Committee may, in its sole discretion, amend the
terms of this Plan or Awards with respect to
8

--------------------------------------------------------------------------------



Participants resident outside of the United States or employed by a non-U.S.
Subsidiary in order to comply with local legal requirements, to otherwise
protect the Company’s or Subsidiary’s interests or to meet objectives of this
Plan, and may, where appropriate, establish one or more sub-plans (including the
adoption of any required rules and regulations) for the purposes of qualifying
for preferred tax treatment under foreign tax laws. The Committee will have no
authority, however, to take action pursuant to this Section 3.5: (i) to reserve
shares of Common Stock or grant Awards in excess of the limitations provided in
Section 4.1; (ii) to effect any re-pricing in violation of Section 3.4; (iii) to
grant Options or Stock Appreciation Rights having an exercise price less than
one hundred percent (100%) of the Fair Market Value of one share of Common Stock
on the Grant Date in violation of Section 6.3 or Section 7.3; or (iv) for which
shareholder approval would then be required pursuant to Section 422 of the Code
or the rules of any stock exchange on which shares of Common Stock may be listed
for trading.
4. Shares Available for Issuance.
4.1 Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.5 of this Plan, the maximum number of shares of Common Stock that will
be available for issuance under this Plan will be 3,240,000 shares less one
share for every share subject to an Award granted under the Prior Plan after
December 28, 2019. Upon effectiveness of this Plan, no further awards will be
granted under the Prior Plan.
4.2 Restrictions on Incentive Stock Options. Notwithstanding any other
provisions of this Plan to the contrary and subject to adjustment as provided in
Section 4.5 of this Plan, the maximum number of shares of Common Stock that will
be available for issuance pursuant to Incentive Stock Options under this Plan
will be 3,240,000 shares.
4.3 Limits on Non-Employee Director Awards. Notwithstanding any other provisions
of this Plan to the contrary, Awards granted during a single Plan Year to any
Non-Employee Director, taken together with any cash fees paid during the Plan
Year to the Non-Employee Director, in respect of the Director’s service as a
member of the Board during such year (including service as a member or chair of
any committees of the Board), shall not exceed $500,000 in total value
(calculating the value of any such Awards based on the grant date fair value of
such Awards for financial reporting purposes). The independent members of the
Board may make exceptions to this limit for a non-executive chair of the Board,
provided that the Non-Employee Director receiving such additional compensation
may not participate in the decision to award such compensation.
4.4 Accounting for Awards. If (i) any Shares subject to an Award are forfeited,
an Award expires or an Award is settled for cash (in whole or in part), or (ii)
after December 28, 2019 any Shares subject to an award under the Prior Plan is
forfeited, expires or settled for cash (in whole or in part), then in each such
case the Shares subject to such Award or award under the Prior Plan shall, to
the extent of such forfeiture, expiration or cash settlement, be added to the
Shares available for Awards under Section 4.1 of this Plan. In the event that
withholding tax liabilities arising from an Award (other than an Option or SAR)
or, after December 28, 2019, an award under the Prior Plan (other than an option
or stock appreciation right) is satisfied by the tendering of Shares (either
actually or by attestation) or by the withholding of Shares by the
9

--------------------------------------------------------------------------------



Company, the Shares so tendered or withheld shall be added to the Shares
available for Awards under Section 4.1 of this Plan; provided, however, that
Shares that again become available for issuance under this Plan pursuant to this
Section 4.4 shall not increase the numbers of Shares that may be granted under
the Plan in connection with Incentive Stock Options. Notwithstanding anything to
the contrary contained herein, the following Shares shall not be added to the
Shares authorized for grant under Section 4.1 of this Plan: (i) Shares tendered
by a Participant or withheld by the Company in payment of the exercise price of
an Option or an option under the Prior Plan, (ii) Shares tendered by a
Participant or withheld by the Company to satisfy any tax withholding obligation
with respect to Options or SARs or options or stock appreciation rights under
the Prior Plan, (iii) Shares subject to a SAR or a stock appreciation right
under the Prior Plan that are not issued in connection with its stock settlement
on exercise thereof, and (iv) Shares reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of Options or options
under the Prior Plan.
4.5 Adjustments to Shares and Awards.
(a) In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a spin
off) or any other similar change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation) will
make appropriate adjustment (which determination will be conclusive) as to: (i)
the number and kind of securities or other property (including cash) available
for issuance or payment under this Plan, and (ii) in order to prevent dilution
or enlargement of the rights of Participants, the number and kind of securities
or other property (including cash) subject to outstanding Awards, the exercise
price of outstanding Awards, and other terms and conditions of any outstanding
Awards, including any Performance Goals or criteria with respect thereto. The
determination of the Committee as to the foregoing adjustments, if any, will be
final, conclusive and binding on Participants under this Plan.
(b) Notwithstanding anything else herein to the contrary, without affecting the
number of shares of Common Stock reserved or available hereunder, the limits in
Section 4.2(a) and (b), the Committee may authorize the issuance or assumption
of benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock or reorganization upon such terms and
conditions as it may deem appropriate, subject to compliance with the rules
under Sections 409A, 422 and 424 of the Code, as and where applicable.
4.6 Minimum Vesting Requirement. Notwithstanding any other provision of the Plan
to the contrary, Awards granted under the Plan (other than Annual Performance
Cash Awards and Other Cash-Based Awards) shall vest no earlier than the first
anniversary of the date on which the Award is granted; provided, that the
following Awards shall not be subject to the foregoing minimum vesting
requirement: any (i) substitute Awards granted in connection with awards that
are assumed, converted or substituted pursuant to a merger, acquisition or
similar
10

--------------------------------------------------------------------------------



transaction entered into by the Company or any of its Subsidiaries in accordance
with Section 20 of this Plan, (ii) Shares delivered in lieu of fully vested cash
obligations, (iii) Awards to Non-Employee Directors that vest on the earlier of
the one-year anniversary of the Grant Date and the next annual meeting of
shareholders of the Company which is at least 50 weeks after the immediately
preceding year’s annual meeting, and (iv) any additional Awards the Committee
may grant, up to a maximum of five percent (5%) of the available share reserve
authorized for issuance under the Plan pursuant to Section 4.1 (subject to
adjustment under Section 4.5); and, provided, further, that the foregoing
restriction does not apply to the Committee’s discretion to provide for
accelerated exercisability or vesting of any Award, including in cases of
retirement, death, Disability or a Change in Control, in the terms of the Award
Agreement or otherwise.
5. Participation.
Participants in this Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of the objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time Awards,
singly or in combination or in tandem with other Awards, as may be determined by
the Committee in its sole discretion. Awards will be deemed to be granted as of
the date specified in the grant resolution of the Committee, which date will be
the Grant Date of any related Award Agreement with the Participant.
6. Options.
6.1 Grant. An Eligible Recipient may be granted Options under this Plan, and
such Options will be subject to such terms and conditions, consistent with the
other provisions of this Plan, as may be determined by the Committee in its sole
discretion. Incentive Stock Options may be granted only to Eligible Recipients
who are Employees of the Company or a Subsidiary. The Committee may designate
whether an Option is to be considered an Incentive Stock Option or a
Non-Statutory Stock Option. To the extent that any Incentive Stock Option (or
portion thereof) granted under this Plan ceases for any reason to qualify as an
“incentive stock option” for purposes of Section 422 of the Code, such Incentive
Stock Option (or portion thereof) will continue to be outstanding for purposes
of this Plan but will thereafter be deemed to be a Non-Statutory Stock Option.
Options may be granted to an Eligible Recipient for services provided to a
Subsidiary only if, with respect to such Eligible Recipient, the underlying
shares of Common Stock constitute "service recipient stock" within the meaning
of Treas. Reg. Section 1.409A-1(b)(5)(iii).
6.2 Award Agreement. Each Option grant will be evidenced by an Award Agreement
that will specify the exercise price of the Option, the maximum duration of the
Option, the number of shares of Common Stock to which the Option pertains, the
conditions upon which an Option will become vested and exercisable, and such
other provisions as the Committee will determine which are not inconsistent with
the terms of this Plan. The Award Agreement also will specify whether the Option
is intended to be an Incentive Stock Option or a Non-Statutory Stock Option.
11

--------------------------------------------------------------------------------



6.3 Exercise Price. Except for Options granted pursuant to Section 20 of this
Plan, the per share price to be paid by a Participant upon exercise of an Option
granted pursuant to this Section 6 will be determined by the Committee in its
sole discretion at the time of the Option grant; provided, however, that such
price will not be less than one hundred percent (100%) of the Fair Market Value
of one share of Common Stock on the Grant Date (or not less than one hundred and
ten percent (110%) of the Fair Market Value if, at the time the Incentive Stock
Option is granted, the Participant owns, directly or indirectly, more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary corporation of the Company).
6.4 Exercisability and Duration. An Option will become exercisable at such times
and in such installments and upon such terms and conditions as may be determined
by the Committee in its sole discretion at the time of grant, including (i) the
achievement of one or more of the Performance Goals; or that (ii) the
Participant remain in the continuous employment or service with the Company or a
Subsidiary for a certain period; provided, however, that no Option may be
exercisable after ten (10) years from the Grant Date (five (5) years from the
Grant Date in the case of an Incentive Stock Option that is granted to a
Participant who owns, directly or indirectly, more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company). Notwithstanding the foregoing, if the
exercise of an “in-the-money” Option that is exercisable in accordance with its
terms is prevented by the provisions of Section 17, the Option will remain
exercisable until thirty (30) days after the date such exercise first would no
longer be prevented by such provisions, but in any event no later than the
expiration date of such Option.
6.5 Payment of Exercise Price.
(a) The total purchase price of the shares to be purchased upon exercise of an
Option will be paid entirely in cash (including check, bank draft or money
order); provided, however, that the Committee, in its sole discretion and upon
terms and conditions established by the Committee, may allow such payments to be
made, in whole or in part, by (i) tender of a Broker Exercise Notice; (ii) by
tender, either by actual delivery or attestation as to ownership, of Previously
Acquired Shares; (iii) a “net exercise” of the Option (as further described in
paragraph (b), below); (iv) by a combination of such methods; or (v) any other
method approved or accepted by the Committee in its sole discretion.
Notwithstanding any other provision of this Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act will be permitted to make payment with respect
to any Awards granted under this Plan, or continue any extension of credit with
respect to such payment with a loan from the Company or a loan arranged by the
Company in violation of Section 13(k) of the Exchange Act.
(b) In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value on the exercise date that
does not exceed the
12

--------------------------------------------------------------------------------



aggregate exercise price for the shares exercised under this method. Shares of
Common Stock will no longer be outstanding under an Option (and will therefore
not thereafter be exercisable) following the exercise of such Option to the
extent of (i) shares used to pay the exercise price of an Option under the “net
exercise,” (ii) shares actually delivered to the Participant as a result of such
exercise and (iii) any shares withheld for purposes of tax withholding pursuant
to Section 14 of this Plan.
(c) For purposes of such payment, Previously Acquired Shares tendered or covered
by an attestation will be valued at their Fair Market Value on the exercise date
of the Option.
6.6 Manner of Exercise. An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in this Plan and
in the Award Agreement evidencing such Option, by delivery in person, by
facsimile or electronic transmission or through the mail of written notice of
exercise to the Company at its principal executive office (or to the Company’s
designee as may be established from time to time by the Company and communicated
to Participants) and by paying in full the total exercise price for the shares
of Common Stock to be purchased in accordance with Section 6.5 of this Plan.
7. Stock Appreciation Rights.
7.1 Grant. An Eligible Recipient may be granted Stock Appreciation Rights under
this Plan, and such Stock Appreciation Rights will be subject to such terms and
conditions, consistent with the other provisions of this Plan, as may be
determined by the Committee in its sole discretion. Stock Appreciation Rights
may be granted to an Eligible Recipient for services provided to a Subsidiary
only if, with respect to such Eligible Recipient, the underlying shares of
Common Stock constitute "service recipient stock" within the meaning of Treas.
Reg. Section 1.409A-1(b)(5)(iii).
7.2 Award Agreement. Each Stock Appreciation Right will be evidenced by an Award
Agreement that will specify the exercise price of the Stock Appreciation Right,
the term of the Stock Appreciation Right, and such other provisions as the
Committee will determine which are not inconsistent with the terms of this Plan.
7.3 Exercise Price. Except for Stock Appreciation Rights granted pursuant to
Section 20 of this Plan, the exercise price of a Stock Appreciation Right will
be determined by the Committee, in its discretion, at the Grant Date; provided,
however, that such price may not be less than one hundred percent (100%) of the
Fair Market Value of one share of Common Stock on the Grant Date.
7.4 Exercisability and Duration. A Stock Appreciation Right will become
exercisable at such times and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Stock Appreciation Right may be exercisable after ten (10) years from its
Grant Date. Notwithstanding the foregoing, if the exercise of an “in-the-money”
SAR that is exercisable in accordance with its terms is prevented by the
provisions of Section 17, the SAR will remain exercisable until thirty (30) days
after the
13

--------------------------------------------------------------------------------



date such exercise first would no longer be prevented by such provisions, but in
any event no later than the expiration date of such SAR.
7.5 Manner of Exercise. A Stock Appreciation Right will be exercised by giving
notice in the same manner as for Options, as set forth in Section 6.6, subject
to any other terms and conditions consistent with the other provisions of this
Plan as may be determined by the Committee in its sole discretion.
7.6 Settlement. Upon the exercise of a Stock Appreciation Right, a Participant
will be entitled to receive payment from the Company in an amount determined by
multiplying:
(a) The excess of the Fair Market Value of a share of Common Stock on the date
of exercise over the per share exercise price; by
(b) The number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.
7.7 Form of Payment. Payment, if any, with respect to a Stock Appreciation Right
settled in accordance with Section 7.6 will be made in accordance with the terms
of the applicable Award Agreement, in cash, shares of Common Stock or a
combination thereof, as the Committee determines.
8. Restricted Stock Awards, Restricted Stock Units and Deferred Stock Units.
8.1 Grant. An Eligible Recipient may be granted Restricted Stock Awards,
Restricted Stock Units or Deferred Stock Units under this Plan, and such awards
will be subject to such terms and conditions, consistent with the other
provisions of this Plan, as may be determined by the Committee in its sole
discretion. Restricted Stock Units and Deferred Stock Units will be similar to
Restricted Stock Awards except that no shares of Common Stock are actually
awarded to the Participant on the Grant Date of the Restricted Stock Units or
Deferred Stock Units. Restricted Stock Units and Deferred Stock Units will be
denominated in shares of Common Stock but paid in cash, shares of Common Stock
or a combination of cash and shares of Common Stock as the Committee, in its
sole discretion, will determine, and as provided in the Award Agreement. Any
Restricted Stock Award, Restricted Stock Unit or Deferred Stock Unit may be
granted in the form of a Performance Award subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, including the achievement of one or more
Performance Goals.
8.2 Award Agreement. Each Restricted Stock Award, Restricted Stock Unit or
Deferred Stock Unit grant will be evidenced by an Award Agreement that will
specify the type of Award, the period(s) of restriction, the number of shares of
restricted Common Stock, or the number of Restricted Stock Units or Deferred
Stock Units granted, and such other provisions as the Committee will determine
which are not inconsistent with the terms of this Plan, including, in the case
of a Performance Award, any Performance Goals upon which the Performance Award
is subject and any Performance Period during which any Performance Goals must be
achieved.
14

--------------------------------------------------------------------------------



8.3 Conditions and Restrictions. The Committee will impose such restrictions or
conditions, not inconsistent with the provisions of this Plan, to the vesting of
such Restricted Stock Awards, Restricted Stock Units or Deferred Stock Units as
it deems appropriate, including (a) the achievement of one or more of the
Performance Goals; or that (b) the Participant remain in the continuous
employment or service with the Company or a Subsidiary for a certain period.
8.4 Rights as a Shareholder. Except as provided in Sections 8.1, 8.5, 8.6, 12.2
and 17.3 of this Plan, upon a Participant becoming the holder of record of
shares of Common Stock issued under a Restricted Stock Award pursuant to this
Section 8, the Participant will have all voting, dividend, liquidation and other
rights with respect to such shares (other than the right to sell or transfer
such shares) as if such Participant were a holder of record of shares of
unrestricted Common Stock. A Participant will have no voting, dividend,
liquidation and other rights with respect to any Restricted Stock Units granted
hereunder.
8.5 Enforcement of Restrictions. To enforce the restrictions referred to in this
Section 8, the Committee may place a legend on the stock certificates or a
notation on the book entry notation representing Restricted Stock Awards
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent, or
to maintain evidence of stock ownership, together with duly endorsed stock
powers, in a certificateless book entry stock account with the Company’s
transfer agent. Alternatively, Restricted Stock Awards may be held in
non-certificated form pursuant to such terms and conditions as the Company may
establish with its registrar and transfer agent or any third-party administrator
designated by the Company to hold Restricted Stock Awards on behalf of
Participants.
8.6 Lapse of Restrictions; Settlement. Except as otherwise provided in this
Section 8, shares of Common Stock underlying a Restricted Stock Award will
become freely transferable by the Participant after all conditions and
restrictions applicable to such shares have been satisfied or lapse (including
satisfaction of any applicable tax withholding obligations). Upon the vesting of
a Restricted Stock Unit, the Restricted Stock Unit will be settled, subject to
the terms and conditions of the applicable Award Agreement, (a) in cash, based
upon the Fair Market Value of the vested underlying shares of Common Stock, (b)
in shares of Common Stock or (c) a combination thereof, as provided in the Award
Agreement, except to the extent that a Participant has properly elected to defer
income that may be attributable to a Restricted Stock Unit under a Company
deferred compensation plan or arrangement.
8.7 Section 83(b) Election for Restricted Stock Award. If a Participant makes an
election pursuant to Section 83(b) of the Code with respect to a Restricted
Stock Award, the Participant must file, within thirty (30) days following the
Grant Date of the Restricted Stock Award, a copy of such election with the
Company and with the Internal Revenue Service, in accordance with the
regulations under Section 83 of the Code. The Committee may provide in the Award
Agreement that the Restricted Stock Award is conditioned upon the Participant’s
making or refraining from making an election with respect to the award under
Section 83(b) of the Code.
15

--------------------------------------------------------------------------------



8.8 Performance Measure Elements. The Performance Goals upon which the payment
or vesting of a Performance Award may include, without limitation, one or more
of the following performance measure elements:
(a) Sales and Revenue Measure Elements: gross revenue or sales; sales
allowances; net revenue or net sales; invoiced revenue or sales; collected
revenue or sales; revenues from new products; and bad debts.


(b) Expense Measure Elements: direct material costs; direct labor costs;
indirect labor costs; direct manufacturing costs; indirect manufacturing costs;
cost of goods sold; sales, general and administrative expenses; operating
expenses; non-cash expenses; tax expense; non-operating expenses; and total
expenses.


(c) Profitability and Productivity Measure Elements: gross margin; net operating
income; EBITDA (earnings before interest, taxes, depreciation and amortization);
EBIT (earnings before interest and taxes); NOPAT (net operating income after
taxes); net income; net cash flow; and net cash flow from operations.


(d) Asset Utilization and Effectiveness Measure Elements: cash; excess cash;
accounts receivable; inventory (WIP or finished goods); current assets; working
capital; total capital; fixed assets; total assets; standard hours; plant
utilization; purchase price variance; and manufacturing overhead variance.


(e) Debt and Equity Measure Elements: accounts payable; current accrued
liabilities; total current liabilities; total debt; debt principal payments; net
current borrowings; total long-term debt; credit rating; retained earnings;
total preferred equity; total common equity; and total equity.


(f) Shareholder and Return Measure Elements: earnings per share (diluted and
fully diluted); stock price; dividends; shares repurchased; total return to
shareholders; debt coverage ratios; return on assets; return on equity; return
on invested capital; and economic profit (for example, economic value added).


(g) Customer and Market Measure Elements: dealer/channel size/scope;
dealer/channel performance/effectiveness; order fill rate; customer
satisfaction; customer service/care; brand awareness and perception; market
share; warranty rates; product quality; and channel inventory.


(h) Organizational and Employee Measure Elements: headcount; employee
performance; employee productivity; standard hours; employee
engagement/satisfaction; employee turnover; and employee diversity.


8.9 Form and Timing of Performance Award Payment. Subject to the terms of this
Plan, after the applicable Performance Period (which will not be deemed to be
complete until any applicable vesting restrictions based on the continuous
employment or service with the Company
16

--------------------------------------------------------------------------------



or a Subsidiary for a certain period have been satisfied) has ended, the holder
of Performance Awards will be entitled to receive payment on the value and
number of Performance Awards earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
Performance Goals have been achieved. Payment of earned Performance Awards will
be as determined by the Committee and as evidenced in the Award Agreement.
Subject to the terms of this Plan, the Committee, in its sole discretion, may
pay earned Performance Awards in the form of cash or in shares of Common Stock
(or in a combination thereof) equal to the value of the earned Performance
Awards at the close of the applicable Performance Period. Payment of any
Performance Award will be made as soon as practicable after the Committee has
determined the extent to which the applicable Performance Goals have been
achieved and not later than the March 15th immediately following the end of the
Performance Period, or earlier than the January 1st preceding such March 15,
except to the extent that a Participant has properly elected to defer payment
that may be attributable to a Performance Award under a Company deferred
compensation plan or arrangement. The determination of the Committee with
respect to the form of payment of Performance Awards will be set forth in the
Award Agreement pertaining to the grant of the award. Any shares of Common Stock
issued in payment of earned Performance Awards may be granted subject to any
restrictions deemed appropriate by the Committee, including that the Participant
remain in the continuous employment or service with the Company or a Subsidiary
for a certain period.
8.10 Adjustment of Performance Goals, Performance Periods or other Vesting
Criteria. The Committee may amend or modify the vesting criteria (including any
Performance Goals or Performance Periods) of any outstanding Awards based in
whole or in part on the financial performance of the Company (or any Subsidiary
or division, business unit or other sub-unit thereof) in recognition of unusual
or nonrecurring events (including the events described in Sections 4.5(a) or
8.11 hereof) affecting the Company or the financial statements of the Company or
of changes in applicable laws, regulations or accounting principles, or to
address any other change in the business, operations, corporate structure or
capital structure of the Company, or the manner in which the Company conducts
its business, or other events or circumstances, whenever the Committee
determines that such adjustments are appropriate in order to prevent unintended
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan. The determination of the Committee as to the
foregoing adjustments, if any, shall be final, conclusive and binding on
Participants under this Plan.
9. Annual Performance Cash Awards.
9.1 Grant. Subject to such terms and conditions, consistent with the other
provisions of this Plan, as may be determined by the Committee in its sole
discretion, the Committee, at any time and from time to time, may grant to
Participants Awards denominated in cash in such amounts and upon such terms as
the Committee may determine, based on the achievement of specified Performance
Goals, including individual performance goals, for annual periods or other time
periods as determined by the Committee (the “Annual Performance Cash Awards”).
9.2 Payment. Payment of any earned Annual Performance Cash Awards will be made
as soon as possible after the Committee has determined the extent to which the
applicable
17

--------------------------------------------------------------------------------



Performance Goals and individual performance goals have been achieved and not
later than the March 15th immediately following the end of the performance
period or earlier than the January 1st preceding such March 15th, except to the
extent that a Participant has properly elected to defer payment that may be
attributable to an Annual Performance Cash Award under a Company deferred
compensation plan or arrangement.
10. Non-Employee Director Awards.
10.1 Awards to Non-Employee Directors. The Committee at any time and from time
to time may grant to Non-Employee Directors such Non-Employee Director Awards on
such terms and conditions, consistent with the other provisions of this Plan, as
may be determined by the Committee in its sole discretion, and set forth in an
applicable Award Agreement.
10.2 Shares in Lieu of Director Fees. A Non-Employee Director may elect to
receive shares of Common Stock in lieu of Director Fees by giving written notice
of such election to the Company in a form approved by the Committee. Such an
election shall be effective with respect to any such Director Fees payable
commencing with the next calendar quarter following the date of the election. An
election to receive payment of Director Fees in the form of shares of Common
Stock may be revoked only by a subsequent election to receive payment of
Director Fees in cash or to defer such Director Fees pursuant to Section 10.3.
Such an election shall be effective with respect to Director Fees payable
commencing with the next calendar quarter following the date of the election.
The number of shares of Common Stock to be paid to a Non-Employee Director
pursuant to this Section 10.2 shall be determined by dividing the amount of
Director Fees payable by the Fair Market Value of the Common Stock on the date
such Director Fees would have been paid in cash but for the Participant’s
election to receive payment of such Director Fees in the form of Common Stock.
The amount of any fractional share shall be paid in cash.
10.3 Deferral of Award Payment. The Committee may permit a Non-Employee Director
the opportunity to defer the grant or payment of an Award pursuant to such terms
and conditions as the Committee may prescribe from time to time.
11. Other Cash-Based Awards and Other Stock-Based Awards.
11.1 Other Cash-Based Awards. Subject to such terms and conditions, consistent
with the other provisions of this Plan, as may be determined by the Committee in
its sole discretion, the Committee, at any time and from time to time, may grant
Other Cash-Based Awards to Participants in such amounts and upon such terms as
the Committee may determine.
11.2 Other Stock-Based Awards. Subject to such terms and conditions, consistent
with the other provisions of this Plan, as may be determined by the Committee in
its sole discretion, the Committee may grant Other Stock-Based Awards not
otherwise described by the terms of this Plan (including the grant or offer for
sale of unrestricted shares of Common Stock) in such amounts and subject to such
terms and conditions as the Committee will determine. Such Awards may involve
the transfer of actual shares of Common Stock to Participants or payment in cash
or otherwise of amounts based on the value of shares, and may include Awards
designed to
18

--------------------------------------------------------------------------------



comply with or take advantage of the applicable local laws of jurisdictions
other than the United States.
11.3 Value of Other Cash-Based Awards and Other Stock-Based Awards. Each Other
Cash-Based Award will specify a payment amount or payment range as determined by
the Committee. Each Other Stock-Based Award will be expressed in terms of shares
of Common Stock or units based on shares of Common Stock, as determined by the
Committee. The Committee may establish Performance Goals in its discretion for
any Other Cash-Based Award or any Other Stock-Based Award. If the Committee
exercises its discretion to establish Performance Goals for any such Awards, the
number or value of Other Cash-Based Awards or Other Stock-Based Awards that will
be paid out to the Participant will depend on the extent to which the
Performance Goals are met.
11.4 Payment of Other Cash-Based Awards and Other Stock-Based Awards. Payment,
if any, with respect to an Other Cash-Based Award or an Other Stock-Based Award
will be made in accordance with the terms of the Award, in cash for any Other
Cash-Based Award and in cash or shares of Common Stock for any Other Stock-Based
Award, as the Committee determines, except to the extent that a Participant has
properly elected to defer payment that may be attributable to an Other
Cash-Based Award or Other Stock-Based Award under a Company deferred
compensation plan or arrangement.
12. Dividends and Dividend Equivalents.
12.1 Grant of Dividend Equivalents. Any Participant selected by the Committee
may be granted dividend equivalents based on the dividends declared on shares of
Common Stock that are subject to any Award, to be credited as of dividend
payment dates, during the period between the date the Award is granted and the
date the Award is exercised, vests or expires, as determined by the Committee.
Such dividend equivalents will be converted to cash or additional shares of
Common Stock by such formula and at such time and subject to such limitations as
may be determined by the Committee. Notwithstanding the foregoing, the Committee
may not grant dividend equivalents based on the dividends declared on shares of
Common Stock that are subject to an Option or Stock Appreciation Right and
further, no dividend or dividend equivalents will be paid out with respect to
any unvested Awards.
12.2 Restricted Stock Awards. To the extent permitted or required by applicable
law, as determined by the Committee, Participants holding a Restricted Stock
Award granted hereunder will have the same dividend rights as the Company’s
other shareholders. Notwithstanding the foregoing, any such dividends as to a
Restricted Stock Award that is subject to vesting requirements will be subject
to forfeiture and termination to the same extent as the Restricted Stock Award
to which such dividends relate and the Award Agreement may require that any cash
dividends be reinvested in additional shares of Common Stock subject to the
Restricted Stock Award and subject to the same conditions and restrictions as
the Restricted Stock Award with respect to which the dividends were paid. In no
event will dividends with respect to Restricted Stock Awards that are subject to
vesting be paid or distributed until the vesting provisions of such Restricted
Stock Award lapse.
19

--------------------------------------------------------------------------------



12.3 Restricted Stock Units and Deferred Stock Units. To the extent permitted or
required by applicable law, as determined by the Committee, prior to settlement
or forfeiture, any Restricted Stock Units or Deferred Stock Units awarded under
this Plan may, at the Committee’s discretion, carry with it a right to Dividend
Equivalents. Such right entitles the Participant to be credited with any amount
equal to all cash dividends paid on one share of Common Stock while the
Restricted Stock Unit or Deferred Stock Unit is outstanding. Dividend
Equivalents may be converted into additional Restricted Stock Units or Deferred
Stock Units and may (and will, to the extent required below) be made subject to
the same conditions and restrictions as the Restricted Stock Units or Deferred
Stock Units to which they attach. Settlement of Dividend Equivalents may be made
in the form of cash, in the form of shares of Common Stock, or in a combination
of both. Dividend Equivalents as to Restricted Stock Units or Deferred Stock
Units will be subject to forfeiture and termination to the same extent as the
corresponding Restricted Stock Units or Deferred Stock Units as to which the
Dividend Equivalents relate. In no event will Participants holding Restricted
Stock Units or Deferred Stock Units receive any Dividend Equivalents on such
Restricted Stock Units or Deferred Stock Units until the vesting provisions of
such Restricted Stock Units or Deferred Stock Units lapse.
12.4 Performance Awards. Participants holding Performance Awards granted under
this Plan will not receive any cash dividends or Dividend Equivalents based on
the dividends declared on shares of Common Stock that are subject to such
Performance Awards during the period between the date that such Performance
Awards are granted and the date such Performance Awards are settled.
13. Termination of Employment or Other Service.
13.1 Effect of Termination of Employment or Other Service. Unless otherwise
expressly set forth in an Individual Agreement, the Committee will have the sole
discretion to determine and set forth in an Award Agreement the effect that the
termination of a Participant’s employment or other service with the Company and
all Subsidiaries may have on any Award.
13.2 Modification of Rights upon Termination. Notwithstanding the other
provisions of this Section 13, upon a Participant’s termination of employment or
other service with the Company or any Subsidiary, as the case may be, the
Committee may, in its sole discretion (which may be exercised at any time on or
after the Grant Date, including following such termination) cause Options or
Stock Appreciation Rights (or any part thereof) held by such Participant as of
the effective date of such termination to terminate, become or continue to
become exercisable or remain exercisable following such termination of
employment or service, and Restricted Stock, Restricted Stock Units, Deferred
Stock Units, Performance Awards, Annual Performance Cash Awards, Non-Employee
Director Awards, Other Cash-Based Awards and Other Stock-Based Awards held by
such Participant as of the effective date of such termination to terminate, vest
or become free of restrictions and conditions to payment, as the case may be,
following such termination of employment or service, in each case in the manner
determined by the Committee; provided, however, that no Option or Stock
Appreciation Right may remain exercisable beyond its expiration date.
20

--------------------------------------------------------------------------------



 13.3 Determination of Termination of Employment or Other Service.
(a) The change in a Participant’s status from that of an Employee to that of a
Consultant will, for purposes of this Plan, be deemed to result in a termination
of such Participant’s employment with the Company and its Subsidiaries, unless
the Committee otherwise determines in its sole discretion.
(b) The change in a Participant’s status from that of a Consultant or Director
to that of an Employee or from that of an Employee to that of a Director will
not, for purposes of this Plan, be deemed to result in a termination of such
Participant’s service as a Consultant or Employee, respectively, and such
Participant will thereafter be deemed to be an Employee or Director,
respectively, until such Participant’s employment or service is terminated, in
which event such Participant will be governed by the provisions of this Plan
relating to termination of employment or service (subject to paragraph (a)
above).
(c) Unless the Committee otherwise determines in its sole discretion, a
Participant’s employment or other service will, for purposes of this Plan, be
deemed to have terminated on the date recorded on the personnel or other records
of the Company or the Subsidiary for which the Participant provides employment
or other service, as determined by the Committee in its sole discretion based
upon such records.
(d) Notwithstanding the foregoing, if payment of an Award that is subject to
Section 409A of the Code is triggered by a termination of a Participant’s
employment or other service, such termination must also constitute a “separation
from service” within the meaning of Section 409A of the Code, and any change in
employment status that constitutes a “separation from service” under Section
409A of the Code will be treated as a termination of employment or service, as
the case may be.
13.4 Additional Forfeiture Events.
(a) Effect of Actions Constituting Cause or Adverse Action. Notwithstanding
anything in this Plan to the contrary and in addition to the other rights of the
Committee under this Section 13.4, if a Participant is determined by the
Committee, acting in its sole discretion, to have taken any action that would
constitute Cause or an Adverse Action during or after the termination of
employment or other service with the Company or a Subsidiary, irrespective of
whether such action or the Committee’s determination occurs before or after
termination of such Participant’s employment or other service with the Company
or any Subsidiary and irrespective of whether or not the Participant was
terminated as a result of such Cause or Adverse Action, (i) all rights of the
Participant under this Plan and any Award Agreements evidencing an Award then
held by the Participant will terminate and be forfeited without notice of any
kind, and (ii) the Committee in its sole discretion will have the authority to
rescind the exercise, vesting or issuance of, or payment in respect of, any
Awards of the Participant that were exercised, vested or issued, or as to which
such payment was made, and to require the Participant to pay to the Company,
within ten (10) days of receipt from the Company of notice of such
21

--------------------------------------------------------------------------------



rescission, any amount received or the amount of any gain realized as a result
of such rescinded exercise, vesting, issuance or payment (including any
dividends paid or other distributions made with respect to any shares subject to
any Award). The Company may defer the exercise of any Option or Stock
Appreciation Right for a period of up to six (6) months after receipt of the
Participant’s written notice of exercise or the issuance of share certificates
upon the vesting of any Award for a period of up to six (6) months after the
date of such vesting in order for the Committee to make any determination as to
the existence of Cause or an Adverse Action. The Company will be entitled to
withhold and deduct from future wages of the Participant (or from other amounts
that may be due and owing to the Participant from the Company or a Subsidiary)
or make other arrangements for the collection of all amounts necessary to
satisfy such payment obligations. Unless otherwise provided by the Committee in
an applicable Award Agreement, this Section 14.4(a) will not apply to any
Participant following a Change in Control.
(b) Forfeiture or Clawback of Awards. If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, then any Participant who is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 will
reimburse the Company for the amount of any Award received by such individual
under this Plan during the 12-month period following the first public issuance
or filing with the Securities and Exchange Commission, as the case may be, of
the financial document embodying such financial reporting requirement. The
Company also may seek to recover any Award made as required by the provisions of
the Dodd-Frank Wall Street Reform and Consumer Protection Act or any other
clawback, forfeiture or recoupment provision required by applicable law or under
the requirements of any stock exchange or market upon which the Common Stock is
then listed or traded. In addition, all Awards under this Plan will be subject
to forfeiture or other penalties pursuant to any clawback or forfeiture policy
of the Company, as in effect from time to time, and such forfeiture and/or
penalty conditions or provisions as determined by the Committee and set forth in
the applicable Award agreement.
14. Payment of Withholding Taxes.
14.1 General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all amounts the Company reasonably determines is
necessary to satisfy any and all federal, foreign, state and local withholding
and employment related tax requirements attributable to an Award, including the
grant, exercise, vesting or settlement of, or payment of dividends with respect
to, an Award or a disqualifying disposition of stock received upon exercise of
an Incentive Stock Option, or (b) require the Participant promptly to remit the
amount of such withholding to the Company before taking any action, including
issuing any shares of Common Stock, with respect to an Award. When withholding
for taxes is effected under this Plan, it shall be withheld only up to an amount
based on the maximum statutory tax rates in the Participant’s applicable tax
22

--------------------------------------------------------------------------------



jurisdiction or such other rate that will not trigger a negative accounting
impact on the Company and is permitted under applicable withholding rules
promulgated by the Internal Revenue Service or another applicable government
entity.
14.2 Special Rules. The Committee may, in its sole discretion and upon terms and
conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment related tax
obligation described in Section 14.1 of this Plan by withholding shares of
Common Stock underlying an Award, by electing to tender, or by attestation as to
ownership of, Previously Acquired Shares, by delivery of a Broker Exercise
Notice or a combination of such methods. For purposes of satisfying a
Participant’s withholding or employment-related tax obligation, shares of Common
Stock withheld by the Company or Previously Acquired Shares tendered or covered
by an attestation will be valued at their Fair Market Value.
15. Change in Control.
15.1 Change in Control. For purposes of this Plan, “Change in Control” means the
occurrence of any one of the following events:
(i) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;
(ii) Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (ii)
shall not be deemed to be a Change in Control by virtue of any of the following
acquisitions: (A) by the Company or any Subsidiary; (B) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary; (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities; (D) pursuant to a Non-Qualifying Transaction, as
defined in paragraph (iii), or (E) by any person of Company Voting Securities
from the Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 35% or more of Company Voting Securities
by such person;
23

--------------------------------------------------------------------------------



(iii) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (1) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (2) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination; (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or
(iv) The consummation of a sale of all or substantially all of the Company’s
assets or the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 35% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.


15.2 Acceleration of Vesting. Without limiting the authority of the Committee
under Sections 3.2 and 4.5 of this Plan, if a Change in Control of the Company
occurs, then, unless otherwise provided by the Committee in its sole discretion
either in the Award Agreement evidencing an Award at the time of grant or at any
time after the grant of an Award the following provisions will apply:
24

--------------------------------------------------------------------------------



(a) If the Company is not the surviving corporation following a Change in
Control, and the surviving corporation following such Change in Control or the
acquiring corporation (such acquiring corporation or acquiring corporation is
hereinafter referred to as the “Acquiror”) does not assume the outstanding
Awards or does not substitute equivalent equity awards relating to the
securities of such Acquiror or its affiliates for such Awards, then (a) all
outstanding Options and Stock Appreciation Rights will become immediately
exercisable in full and will remain exercisable for the remainder of their
terms, regardless of whether the Participant to whom such Options or Stock
Appreciation Rights have been granted remains in employment or service with the
Company or any Subsidiary; (b) all restrictions and vesting requirements
applicable to any Award based solely on the continued service of the Participant
will terminate; and (c) all Awards the vesting or payment of which are based on
Performance Goals will vest as though such Performance Goals were fully achieved
at target and will become immediately payable; provided, however, that no Award
that provides for a deferral of compensation within the meaning of Section 409A
of the Code will be cashed out upon the occurrence of a Change in Control unless
the event or circumstances constituting the Change in Control also constitute a
“change in the ownership” of the Company, a “change in the effective control” of
the Company or a “change in the ownership of a substantial portion of the
assets” of the Company, in each case as determined under Section 409A of the
Code. The treatment of any other Awards in the event of a Change in Control will
be as determined by the Committee in connection with the grant thereof, as
reflected in the applicable Award Agreement.
(b) If the Company is the surviving corporation following a Change in Control,
or the Acquiror assumes the outstanding Awards or substitutes equivalent equity
awards relating to the securities of such Acquiror or its affiliates for such
Awards, then all such Awards or such substitutes therefore shall remain
outstanding and be governed by their respective terms and the provisions of the
Plan.
(c) If (i) a Participant’s employment or other service with the Company and all
Subsidiaries is terminated without Cause or Adverse Action within two (2) years
following a Change in Control, and (ii) the Company is the surviving corporation
following such Change in Control, or the Acquiror assumes the outstanding Awards
or substitutes equivalent equity awards relating to the securities of such
Acquiror or its affiliates for such Awards, then (x) all outstanding Options and
Stock Appreciation Rights will become immediately exercisable in full and will
remain exercisable for the remainder of their terms, regardless of whether the
Participant to whom such Options or Stock Appreciation Rights have been granted
remains in employment or service with the Company or any Subsidiary; (y) all
restrictions and vesting requirements applicable to any Award based solely on
the continued service of the Participant will terminate; and (z) all Awards the
vesting or payment of which are based on Performance Goals will vest as though
such Performance Goals were fully achieved at target and will become immediately
payable; provided, however, that no Award that provides for a deferral of
compensation within the meaning of Section 409A of the Code will be cashed out
upon the occurrence of a Change in Control unless the event or circumstances
constituting the
25

--------------------------------------------------------------------------------



Change in Control also constitute a “change in the ownership” of the Company, a
“change in the effective control” of the Company or a “change in the ownership
of a substantial portion of the assets” of the Company, in each case as
determined under Section 409A of the Code. The treatment of any other Awards in
the event of a Change in Control will be as determined by the Committee in
connection with the grant thereof, as reflected in the applicable Award
Agreement.
(d) If (i) a Participant’s employment or other service with the Company and all
Subsidiaries is terminated for Cause or Adverse Action within two (2) years
following a Change in Control, and (ii) the Company is the surviving corporation
following such Change in Control, or the Acquiror assumes the outstanding Awards
or substitutes equivalent equity awards relating to the securities of such
Acquiror or its affiliates for such Awards, then all rights of the Participant
under this Plan and any Award Agreements evidencing an Award then held by the
Participant will terminate and be forfeited without notice of any kind.
15.3 Alternative Treatment of Stock-Based Awards. In connection with a Change in
Control, the Committee in its sole discretion, either in an Award Agreement at
the time of grant of a Stock-Based Award or at any time after the grant of such
an Award, may determine that any or all outstanding Stock-Based Awards granted
under this Plan, whether or not exercisable or vested, as the case may be, will
be canceled and terminated and that in connection with such cancellation and
termination the holder of such Stock-Based Award will receive for each share of
Common Stock subject to such Award a cash payment (or the delivery of shares of
stock, other securities or a combination of cash, stock and securities with a
fair market value (as determined by the Committee in good faith) equivalent to
such cash payment) equal to the difference, if any, between the consideration
received by shareholders of the Company in respect of a share of Common Stock in
connection with such Change in Control and the purchase price per share, if any,
under the Award, multiplied by the number of shares of Common Stock subject to
such Award (or in which such Award is denominated); provided that if such
product is zero ($0) or less or to the extent that the Award is not then
exercisable, the Award may be canceled and terminated without payment therefor;
provided, however, that no Stock-Based Award that provides for a deferral of
compensation within the meaning of Section 409A of the Code will be cashed out
upon the occurrence of a Change in Control unless the event or circumstances
constituting the Change in Control also constitute a “change in the ownership”
of the Company, a “change in the effective control” of the Company or a “change
in the ownership of a substantial portion of the assets” of the Company, in each
case as determined under Section 409A of the Code. The treatment of any other
Stock-Based Awards in the event of a Change in Control will be as determined by
the Committee in connection with the grant thereof, as reflected in the
applicable Award Agreement. If any portion of the consideration pursuant to a
Change in Control may be received by holders of shares of Common Stock on a
contingent or delayed basis, the Committee may, in its sole discretion,
determine the fair market value per share of such consideration as of the time
of the Change in Control on the basis of the Committee’s good faith estimate of
the present value of the probable future payment of such consideration.
Notwithstanding the foregoing, any shares of Common Stock issued pursuant to a
Stock-Based Award that immediately prior to the effectiveness of the Change in
Control are subject to no
26

--------------------------------------------------------------------------------



further restrictions pursuant to this Plan or an Award Agreement (other than
pursuant to the securities laws) will be deemed to be outstanding shares of
Common Stock and receive the same consideration as other outstanding shares of
Common Stock in connection with the Change in Control.
15.4 Limitation on Change in Control Payments. Notwithstanding anything in
Section 15.2 or 15.3 to the contrary, if, with respect to a Participant, the
acceleration of the vesting of an Award as provided in Section 15.2 or the
payment of cash in exchange for all or part of a Stock-Based Award as provided
in Section 15.3 (which acceleration or payment could be deemed a “payment”
within the meaning of Section 280G(b)(2) of the Code), together with any other
“payments” that such Participant has the right to receive from the Company or
any corporation that is a member of an “affiliated group” (as defined in Section
1504(a) of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the “payments” to such Participant
pursuant to Section 15.2 or 15.3 will be reduced (or acceleration of vesting
eliminated) to the largest amount as will result in no portion of such
“payments” being subject to the excise tax imposed by Section 4999 of the Code;
provided, that such reduction will be made only if the aggregate amount of the
payments after such reduction exceeds the difference between (a) the amount of
such payments absent such reduction minus (b) the aggregate amount of the excise
tax imposed under Section 4999 of the Code attributable to any such excess
parachute payments; and provided further that such payments will be reduced (or
acceleration of vesting eliminated) in the following order: (i) options with an
exercise price above fair market value that have a positive value for purposes
of Section 280G of the Code, (ii) pro rata among Awards that constitute deferred
compensation under Section 409A of the Code, and (iii) finally, among the Awards
that are not subject to Section 409A of the Code. Notwithstanding the foregoing
sentence, if a Participant is subject to a separate agreement with the Company
or an Affiliate or Subsidiary that expressly addresses the potential application
of Section 280G or 4999 of the Code, then this Section 15.4 will not apply and
any “payments” to a Participant pursuant to Section 15.2 or 15.3 will be treated
as “payments” arising under such separate agreement.
16. Rights of Eligible Recipients and Participants; Transferability.
16.1 Employment. Nothing in this Plan or an Award Agreement will interfere with
or limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of any Eligible Recipient or Participant at any time, nor
confer upon any Eligible Recipient or Participant any right to continue
employment or other service with the Company or any Subsidiary.
16.2 No Rights to Awards. No Participant or Eligible Individual will have any
claim to be granted any Award under this Plan.
16.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
will have no rights as a shareholder with respect to shares of Common Stock
covered by any Stock-Based Award unless and until the Participant becomes the
holder of record of such shares.
27

--------------------------------------------------------------------------------



 16.4 Restrictions on Transfer.
(a) Except pursuant to testamentary will or the laws of descent and distribution
or as otherwise expressly permitted by subsections (b) and (c) below, no right
or interest of any Participant in an Award prior to the exercise (in the case of
Options or Stock Appreciation Rights) or vesting, issuance or settlement of such
Award will be assignable or transferable, or subjected to any lien, during the
lifetime of the Participant, either voluntarily or involuntarily, directly or
indirectly, by operation of law or otherwise.
(b) A Participant will be entitled to designate a beneficiary to receive an
Award upon such Participant’s death, and in the event of such Participant’s
death, payment of any amounts due under this Plan will be made to, and exercise
of any Options or Stock Appreciation Rights (to the extent permitted pursuant to
Section 13 of this Plan) may be made by, such beneficiary. If a deceased
Participant has failed to designate a beneficiary, or if a beneficiary
designated by the Participant fails to survive the Participant, payment of any
amounts due under this Plan will be made to, and exercise of any Options or
Stock Appreciation Rights (to the extent permitted pursuant to Section 13 of
this Plan) may be made by, the Participant’s legal representatives, heirs and
legatees. If a deceased Participant has designated a beneficiary and such
beneficiary survives the Participant but dies before complete payment of all
amounts due under this Plan or exercise of all exercisable Options or Stock
Appreciation Rights, then such payments will be made to, and the exercise of
such Options or Stock Appreciation Rights may be made by, the legal
representatives, heirs and legatees of the beneficiary.
(c) Upon a Participant’s request, the Committee may, in its sole discretion,
permit a transfer of all or a portion of a Non-Statutory Stock Option or Stock
Appreciation Right, other than for value, to such Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, any person sharing such
Participant’s household (other than a tenant or employee), a trust in which any
of the foregoing have more than fifty percent (50%) of the beneficial interests,
a foundation in which any of the foregoing (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty percent (50%) of the voting interests. Any
permitted transferee will remain subject to all the terms and conditions
applicable to the Participant prior to the transfer. A permitted transfer may be
conditioned upon such requirements as the Committee may, in its sole discretion,
determine, including execution or delivery of appropriate acknowledgements,
opinion of counsel, or other documents by the transferee.
16.5 Non-Exclusivity of this Plan. Nothing contained in this Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.
28

--------------------------------------------------------------------------------



 17. Securities Law and Other Restrictions.
Notwithstanding any other provision of this Plan or any Award Agreements entered
into pursuant to this Plan, the Company will not be required to issue any shares
of Common Stock under this Plan, and a Participant may not sell, assign,
transfer or otherwise dispose of shares of Common Stock issued pursuant to
Awards granted under this Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.
18. Deferred Compensation; Compliance with Section 409A.
It is intended that all Awards issued under the Plan be in a form and
administered in a manner that will comply with the requirements of Section 409A
of the Code, or the requirements of an exception to Section 409A of the Code,
and the Award Agreements and this Plan will be construed and administered in a
manner that is consistent with and gives effect to such intent. The Committee is
authorized to adopt rules or regulations deemed necessary or appropriate to
qualify for an exception from or to comply with the requirements of Section 409A
of the Code. With respect to an Award that constitutes a deferral of
compensation subject to Code Section 409A: (a) if any amount is payable under
such Award upon a termination of service, a termination of service will be
treated as having occurred only at such time the Participant has experienced a
“separation from service” within the meaning of Section 409A of the Code; (b) if
any amount is payable under such Award upon a Disability, a Disability will be
treated as having occurred only at such time the Participant has experienced a
“disability” as such term is defined for purposes of Code Section 409A; (c) if
any amount is payable under such Award on account of the occurrence of a Change
in Control, a Change in Control will be treated as having occurred only at such
time a “change in the ownership or effective control of the corporation or in
the ownership of a substantial portion of the assets of the corporation” as such
terms are defined for purposes of Code Section 409A; (d) if any amount becomes
payable under such Award on account of a Participant’s a “separation from
service” within the meaning of Section 409A of the Code at such time as the
Participant is a “specified employee” within the meaning of Code Section 409A,
then no payment will be made, except as permitted under Code Section 409A, prior
to the first business day after the earlier of (i) the date that is six months
after the date of the Participant’s a “separation from service” within the
meaning of Section 409A of the Code or (ii) the Participant’s death; and (e) no
amendment to or payment under such Award will be made except and only to the
extent permitted under Code Section 409A. With respect to an Award that is
exempt from the requirements of Code Section 409A as a short term deferral under
Treas. Reg. Sec. 1.409A-1(b)(4) or by reason of the separation pay exception
under Treas. Reg. Sec.
29

--------------------------------------------------------------------------------



1.409A-1(b)(9), if any amount is payable under such Award upon a termination of
service, a termination of service will be treated as having occurred only at
such time the Participant has experienced a “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, each Participant shall be solely responsible
for the tax consequences of Awards, and in no event shall the Company have any
responsibility or liability if an Award does not meet any applicable
requirements of Section 409A of the Code. Although the Company intends to
administer the Plan to prevent taxation under Section 409A of the Code, the
Company does not represent or warrant that the Plan or any Award complies with
any provision of federal, state, local or other tax law
19. Amendment, Modification and Termination.
19.1 Generally. Subject to other subsections of this Section 19 and Sections 3.4
and 19.3, the Board at any time may suspend or terminate this Plan (or any
portion thereof) or terminate any outstanding Award Agreement and the Committee,
at any time and from time to time, may amend this Plan or amend or modify the
terms of an outstanding Award. The Committee’s power and authority to amend or
modify the terms of an outstanding Award includes the authority to modify the
number of shares or other terms and conditions of an Award, extend the term of
an Award, accelerate the exercisability or vesting or otherwise terminate any
restrictions relating to an Award, accept the surrender of any outstanding Award
or, to the extent not previously exercised or vested, authorize the grant of new
Awards in substitution for surrendered Awards; provided, however that the
amended or modified terms are permitted by this Plan as then in effect and that
any Participant materially adversely affected by such amended or modified terms
has consented to such amendment or modification.
19.2 Shareholder Approval. No amendments to this Plan will be effective without
approval of the Company’s shareholders if: (a) shareholder approval of the
amendment is then required pursuant to Section 422 of the Code, the rules of the
primary stock exchange or stock market on which the Common Stock is then traded,
applicable U.S. state corporate laws or regulations, applicable U.S. federal
laws or regulations, and the applicable laws of any foreign country or
jurisdiction where Awards are, or will be, granted under this Plan; or (b) such
amendment would: (i) modify Section 3.4; (ii) materially increase benefits
accruing to Participants; (iii) subject to Section 4.5, increase the aggregate
number of shares of Common Stock issued or issuable under this Plan; (iv) modify
the eligibility requirements for Participants in this Plan; or (v) reduce the
minimum exercise price as set forth in Sections 6.3 and 7.3.
19.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary, no termination, suspension or amendment of this Plan may
materially adversely affect any outstanding Award without the consent of the
affected Participant; provided, however, that this sentence will not impair the
right of the Committee to take whatever action it deems appropriate under
Sections 3.4, 4.5, 9.6, 14, 16, 19 or 20.4 of this Plan.
19.4 Amendments to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend this Plan or an Award Agreement,
to take effect retroactively or otherwise, as deemed necessary or advisable for
purposes of conforming this
30

--------------------------------------------------------------------------------



Plan or an Award Agreement to any present or future law relating to plans of
this or similar nature, and to the administrative regulations and rulings
promulgated thereunder. By accepting an Award under this Plan, a Participant
agrees to any amendment made pursuant to this Section 19.4 to any Award granted
under this Plan without further consideration or action.
20. Substituted Awards.
The Committee may grant Awards under this Plan in substitution for stock and
stock-based awards held by employees of another entity who become employees of
the Company or a Subsidiary as a result of a merger or consolidation of the
former employing entity with the Company or a Subsidiary or the acquisition by
the Company or a Subsidiary of property or stock of the former employing
corporation. The Committee may direct that the substitute Awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances, subject to compliance with the rules under Sections 409A, 422 and
424 of the Code, as and where applicable.
21. Effective Date and Duration of this Plan.
The Plan is effective as of the Effective Date. The Plan will terminate at
midnight on May 12, 2030, and may be terminated prior to such time by Board
action. No Award will be granted after termination of this Plan, but Awards
outstanding upon termination of this Plan will remain outstanding in accordance
with their applicable terms and conditions and the terms and conditions of this
Plan.
22. Miscellaneous.
22.1 Usage. In this Plan, except where otherwise indicated by clear contrary
intention, (a) any masculine term used herein also will include the feminine,
(b) the plural will include the singular, and the singular will include the
plural, (c) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term, and (d)
“or” is used in the inclusive sense of “and/or”.
22.2 Unfunded Plan. Participants will have no right, title or interest
whatsoever in or to any investments that the Company or its Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right will be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder will be paid
from the general funds of the Company or the Subsidiary, as the case may be, and
no special or separate fund will be established and no segregation of assets
will be made to assure payment of such amounts except as expressly set forth in
this Plan.
22.3 Relationship to Other Benefits. No payment under this Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group
31

--------------------------------------------------------------------------------



insurance, welfare, or benefit plan of the Company or any Subsidiary unless
provided otherwise in such plan.
22.4 Fractional Shares. No fractional shares of Common Stock will be issued or
delivered under this Plan or any Award. The Committee will determine whether
cash, other Awards or other property will be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares of Common
Stock or any rights thereto will be forfeited or otherwise eliminated by
rounding up or down.
22.5 Governing Law. Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which will be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of this Plan and any rules, regulations and actions relating to this Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Minnesota, notwithstanding the conflicts of laws principles of any
jurisdictions. Unless otherwise provided in an Award Agreement, recipients of an
Award under this Plan are deemed to submit to the exclusive jurisdiction and
venue of the federal or state courts of the State of Minnesota to resolve any
and all issues that may arise out of or relate to this Plan or any related Award
Agreement.
22.6 Successors. All obligations of the Company under this Plan with respect to
Awards granted hereunder will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.
22.7 Construction. Wherever possible, each provision of this Plan and any Award
Agreement will be interpreted so that it is valid under the applicable law. If
any provision of this Plan or any Award Agreement is to any extent invalid under
the applicable law, that provision will still be effective to the extent it
remains valid. The remainder of this Plan and the Award Agreement also will
continue to be valid, and the entire Plan and Award Agreement will continue to
be valid in other jurisdictions.
22.8 Delivery and Execution of Electronic Documents. To the extent permitted by
applicable law, the Company may: (a) deliver by email or other electronic means
(including posting on a Web site maintained by the Company or by a third party
under contract with the Company) all documents relating to this Plan or any
Award hereunder (including prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including annual reports and proxy statements), and (b)
permit Participants to use electronic, internet or other non-paper means to
execute applicable Plan documents (including Award Agreements) and take other
actions under this Plan in a manner prescribed by the Committee.
22.9 No Representations or Warranties Regarding Tax Effect. Notwithstanding any
provision of this Plan to the contrary, the Company and its Subsidiaries, the
Board, and the Committee neither represent nor warrant the tax treatment under
any federal, state, local, or foreign laws and regulations thereunder
(individually and collectively referred to as the “Tax
32

--------------------------------------------------------------------------------



Laws”) of any Award granted or any amounts paid to any Participant under this
Plan including, but not limited to, when and to what extent such Awards or
amounts may be subject to tax, penalties, and interest under the Tax Laws.
22.10 Indemnification. Subject to any limitations and requirements under
applicable law, each individual who is or will have been a member of the Board,
or a Committee appointed by the Board, or an officer or Employee of the Company
to whom authority was delegated in accordance with Section 3.3 of this Plan,
will be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, action, suit or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit or proceeding against him or her, provided he
or she will give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his/her
own behalf. The foregoing right of indemnification will not be exclusive of any
other rights of indemnification to which such individuals may be entitled under
the Company’s articles of incorporation or bylaws, as a matter of law, or
otherwise, or pursuant to any agreement with the Company, or any power that the
Company may have to indemnify them or hold them harmless.
33